IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

FEMI ADEOYE,                         NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D16-5707

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed April 4, 2017.

An appeal from an order of the Circuit Court for Leon County.
Angela C. Dempsey, Judge.

Femi Adeoye, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Trisha Meggs Pate, Bureau Chief,
Criminal Appeals, Tallahassee, for Appellee.




PER CURIAM.

      Appellant seeks review of the circuit court’s December 9, 2016, Order

Denying Motion to Correct Sentencing Error, which treated appellant’s motion as

seeking relief pursuant to Florida Rule of Criminal Procedure 3.800(a). Because
appellant’s direct appeal of judgment and sentence is pending,1 the trial court was

without jurisdiction to rule on appellant’s motion. See Buckhalter v. State, 168 So.

3d 348 (Fla. 1st DCA2015).

      Accordingly, we quash the order denying appellant’s motion.

      ORDER QUASHED.

ROBERTS, C. J., LEWIS and WINSOR, JJ., CONCUR.




1
  The trial court concluded that no appeal was pending at the time appellant filed
the motion to correct sentencing error because appellant’s pro se appeal,
proceeding under case number 1D16-3666, was dismissed by the Court on October
20, 2016. However, the appeal of appellant’s judgment and sentence remains
pending in case number 1D16-3432.

                                         2